EXHIBIT 10.M


INDEMNIFICATION AGREEMENT


          AGREEMENT, effective as of the 9th day of August, 1999, between NAPCO
SECURITY SYSTEMS, INC., a Delaware corporation (the "Company"), and the
individuals listed on the signature page (each an "Indemnitee" and collectively
the "Indemnitees").


          WHEREAS, Indemnitee is a director, officer or employee of the Company;
and


          WHEREAS, both the Company and the Indemnitee recognize the risk of
litigation and other claims being asserted against corporate agents or public
companies in today's environment; and


          WHEREAS, the Articles of Incorporation and Bylaws of the Company
permit the Company to indemnify and advance expenses to its directors and
officers to the fullest extent now or hereafter authorized or permitted by law.


          NOW, THEREFORE, in consideration of the premises and intending to be
legally bound hereby, the parties hereto agree as follows:


1. Certain Definitions.
     (a) Approved Counsel shall mean any attorney or law firm located and
selected by an Indemnitee and reasonably acceptable to the Company.
     (b) Board of Directors shall mean the Board of Directors of the Company.
     (c) Claim shall mean any threatened, pending or completed action, suit or
proceeding, or any inquiry or investigation, whether instituted by the Company
or any other party, that an Indemnitee in good faith believes might lead to the
institution of any such action, suit or proceeding, whether civil, criminal,
administrative, investigative or other and shall also include litigation of the
type described in Section 3(b), 3(c) or 5.
     (d) Expenses shall include attorneys' fees of approved counsel and all
other costs, expenses, disbursements, and obligations paid or incurred in
connection with investigating, defending, being a witness in or participating in
(including on appeal), or preparing to defend, be a witness in or participate in
any Claim relating to any Indemnifiable Event,  ncluding any litigation
described in Section 3(b), 3(c) or 5 together with interest calculated at the
Company's average cost of funds for short-term borrowings, accrued from the date
of payment of such expense of the date Indemnitee received reimbursement
therefor.
     (e) Indemnifiable Event shall mean any event or occurrence related to the
fact that an Indemnitee is or was a director, officer, employee, agent or
fiduciary of the Company, or is or was serving at the request of the Company as
a director, officer, employee, trustee, agent or fiduciary of another
corporation of any type or kind, domestic or foreign, partnership, joint
venture, employee benefit plan, trust or other enterprise, or by reason of
anything done or not done by an Indemnitee in any such capacity. Without
limitation of an indemnification provided hereunder, an Indemnitee serving (i)
another corporation, partnership, joint venture or trust of which twenty (20%)
percent or more of the voting power or residual economic interest is held,
directly or indirectly, by the Company, or (ii) any employee benefit plan of the
Company or any entity referred to in clause (i), in any capacity shall be deemed
to be doing so at the request of the Company.


2. Basic Indemnification Arrangement. If an Indemnitee was, is or becomes at any
time a party to or witness or other participant in, or is threatened to be made
a party to or witness or other participant in, a Claim by reason of (or arising
in part out of) an Indemnifiable Event, the Company shall indemnify such
Indemnitee to the fullest extent now or hereafter authorized or permitted by law
as soon as practicable but in any event no later than fifteen (15) days after
written demand is presented to the Company, against any and all Expenses,
judgments, fines (including excise taxes assessed against an Indemnitee with
respect to an employee benefit plan), penalties and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses, judgments, fines, penalties or
amounts paid in settlement) of such Claim. If so requested by Indemnitee, the
Company shall advance (within two (2) business days of such request) any and all
Expenses to an Indemnitee (an "Expense Advance"), provided however, the
Indemnitee must sign an undertaking to reimburse the Company for such Expenses
if it is ultimately determined that the Indemnitee was not entitled to
indemnification with respect to the Claim. As to any action or suit by or in the
right of the Company, such indemnification shall be subject to the provisions of
Section 145(b) of the DGCL.


 
 

--------------------------------------------------------------------------------

 
 
3. Payment. (a) Notwithstanding the provisions of Section 2, the obligations of
the Company under Section 2 shall in no event be deemed to preclude any right to
indemnification to which an Indemnitee may be entitled under the Delaware
General Corporation Law (the "DGCL").


   (b) In the event an Indemnitee seeks indemnification in a proceeding
initiated by such Indemnitee (other than a proceeding under Section 3(c)
hereof), the obligations of the Company under Section 2 shall be subject to the
requirement that such proceeding was specifically authorized, or later ratified,
by the Company.


   (c) If the Company refuses to indemnify an Indemnitee for any reason
whatsoever and such Indemnitee substantively would be permitted to be
indemnified in whole or in part under applicable law, such Indemnitee shall have
the right to commence litigation in any court in the States of New York or
Delaware having subject matter jurisdiction thereof and in which venue is proper
seeking an initial determination by the court or challenging any such refusal by
the Company or any aspect thereof, including the legal or factual bases
therefor, and the Company hereby consents to service of process relating thereto
and hereby consents to personal jurisdiction of any such court and agrees of
appear in any such proceeding. In any such litigation, an Indemnitee shall be
entitled to the benefits of the burden of proof presumption provided in Section
7 hereof.


4. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against an
Indemnitee to the extent such Indemnitee has otherwise actually received payment
(under any insurance policy, Bylaw or otherwise) of the amounts otherwise
indemnifiable hereunder.


5. Indemnification for Additional Expenses. The Company shall indemnify
Indemnitees against any and all Expenses (including attorneys' fees) and, if
requested by such Indemnitee, shall (within two business days of such request)
advance such expenses to Indemnitee, which are incurred by Indemnitee in
connection with any claim asserted or action brought by Indemnitee for (i)
indemnification or payment of Expenses by the Company or advance of expenses
under this Agreement or any other agreement or Company Bylaw now or hereafter in
effect relating to Claims for Indemnifiable Events and/or (ii) recovery under
any directors' and officers' liability insurance policies maintained by the
Company, regardless of whether such Indemnitee ultimately is determined to be
entitled to such indemnification, advance expense payment or insurance recovery,
as the case may be.


6. Partial Indemnity, Etc. If an Indemnitee is entitled under any provision of
this Agreement or otherwise to indemnification by the Company for some or a
portion of the Expenses, judgments, fines, penalties and amounts paid in
settlement of a Claim but not, however, for all of the total amount thereof, the
Company shall nevertheless indemnify such Indemnitee for the portion thereof to
which such Indemnitee is entitled. Moreover, notwithstanding any other provision
of this Agreement, to the extent that such Indemnitee has been successful on the
merits or otherwise in defense of any or all Claims relating in whole or in part
to an Indemnifiable Event or in defense of any issue or matter therein,
including dismissal without prejudice, such Indemnitee shall be indemnified, to
the extent permitted by law, against all Expenses incurred in connection with
such Indemnifiable Event.


7. Burden of Proof. In connection with any determination hereunder or otherwise,
including any litigation of the sort described in Section 3(b) or 3(c), as to
whether an Indemnitee is entitled to be indemnified hereunder the burden of
proof shall be on the Company to establish that such Indemnitee is not so
entitled.


8. No Adverse Presumptions. For purposes of this Agreement, the termination of
any claim, action, suit or proceeding, whether civil or criminal, by judgment,
order, settlement (whether with or without court approval) or conviction, or
upon a plea of nolo contendere, or its equivalent, shall not create a
presumption that an Indemnitee did not meet any particular standard of conduct
or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.


9. Nonexclusivity, Etc. The rights of an Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Company's Bylaws or
the DGCL or otherwise. To the extent that a change in the DGCL (whether by
statute or judicial decision) permits greater indemnification by agreement than
those currently afforded under the Company's Bylaws and this Agreement, it is
the intent of the parties hereto that such Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change.


 
 

--------------------------------------------------------------------------------

 
 
5. Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing directors' and officers' liability insurance, an
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any director
or officer of the Company.


6. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of the Company against an Indemnitee,
an Indemnitee's spouse, heir, executors or personal or legal representatives
from and after the date hereof.


7. Amendments, Etc. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by the parties hereto. No waiver of
any of the provisions of this Agreement shall be effective unless in writing and
no written waiver shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
waiver.


8. Subrogation. In the event of payment under this Agreement to an Indemnitee,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of such Indemnitee, who shall execute all papers required and
shall do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights.


9. Specific Performance. The parties recognize that if any provision of this
Agreement is violated by the Company, an Indemnitee may be without an adequate
remedy at law. Accordingly, in the event of any such violation, such Indemnitee
shall be entitled, if such Indemnitee so elects, to institute proceedings,
either in law or at equity, to obtain damages or reimbursements for costs,
expenses, or disbursements, to enforce specific performance, to enjoin such
violation, or to obtain any relief or any combination of the foregoing as such
Indemnitee may elect to pursue.


10. Binding Effect, Etc. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company, assigns, spouses, heirs, executors, and personal and
legal representatives. This Agreement shall continue in effect regardless of
whether an Indemnitee continues to serve as an officer or director of the
Company or of any other enterprise at the Company's request or in any other
capacity, such as agent or consultant.


11. Severability; Several Obligations. The provisions of this Agreement shall be
severable in the event that any of the provisions hereof (including any
provisions within a single section, paragraph or sentence) is held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable in any
respect, and the validity and enforceability of any such provision in every
other respect and with respect to all other Indemnitees and of the remaining
provisions hereof shall not be in any way impaired and shall remain enforceable
to the fullest extent permitted by law. The indemnities afforded hereby are
several and not joint obligations, and no requirement of joinder, common
pleadings, joint request or the like shall be needed for any single Indemnitee
to enjoy the rights hereby afforded.
 

THE INDEMNITOR:     THE IMDEMNITEES:             NAPCO SECURITY SYSTEMS, INC.  
    /s/         Richard Soloway   By        
/s/
   
/s/
 
Name: Richard Soloway 
   
Kevin S. Buchel
 
Title: President  
   
 
        /s/        
Randy Blaustein
                  /s/        
Andrew J. Wilder
           


